Citation Nr: 1738744	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-30 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder. 

2.  Entitlement to a temporary 100 percent rating due to hospitalization for an acquired psychiatric disorder. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 



ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 1985. 

These matters initially came before the Board of Veterans' Appeals (Board) from February 2011 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In February 2014, the Board re-characterized the scope of the mental health disability claims as entitlement to service connection for an acquired psychiatric disability, to include PTSD and major depressive disorder, and remanded this issue for additional development.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The case was Remanded for further development at that time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development remains necessary to ensure that there is a complete record upon which to decide the claims.

The Veteran asserts that her acquired psychiatric disability is related to sexual assault and sexual harassment that occurred during her military service.  Service treatment records do not reveal psychiatric signs or symptoms.  Service personnel records have not been obtained.  A private psychiatrist has indicated there is a service relationship to some of her psychiatric pathology.

The Board remanded these matters in February 2014 in order to provide the Veteran with a VA examination in accordance with McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board noted that the Veteran's December 1980 enlistment examination was absent for any notation related to depression or excessive worry, or nervous trouble of any sort.  Therefore, the presumption of soundness is applicable.  However, some post-service evidence of record suggests that the Veteran's acquired psychiatric disability may have preexisted her service.  The Board remanded in order for a VA examiner to provide an opinion as to whether there was clear and unmistakable evidence that her psychiatric disability preexisted service.  

The February 2014 Board directed a VA examiner to provide an opinion for the purpose of ascertaining the nature and etiology of any acquired psychiatric disorder diagnosed during the pendency of the appeal.  The examiner was requested to specifically address: (1) whether each acquired psychiatric disorder diagnosed during the pendency of the claim clearly and unmistakably (obvious, manifest, or undebatable) existed prior to active military service; (2) if any acquired psychiatric disability clearly and unmistakably existed prior to active military service, if it was clear and unmistakable (obvious, manifest, or undebatable) that the acquired psychiatric disorder was not aggravated during or by her active military service above and beyond the disability's natural progression; (3) if any acquired psychiatric disability did NOT clearly and unmistakably exist prior to active military service or were not clearly and unmistakably aggravated in service, whether it is at least as likely as not (50 percent probability or more) that any acquired psychiatric disorder diagnosed during the pendency of the claim, was incurred in or was caused by, or is otherwise related to, the Veteran's active service, to include due to a personal assault.  The examiner was also requested to determine the likelihood that the alleged personal assault during service occurred. 

The Veteran underwent a VA PTSD examination in November 2014.  First, the VA examiner concluded that the Veteran's symptoms did not meet the criteria for a PTSD diagnosis under DSM, Fifth Edition (DSM-V).  However, the examiner's findings that the Veteran does not meet the criteria for PTSD under DSM-5 is insufficient for rating purposes in this case because the Veteran's appeal was certified to the Board in January 2014, prior to the August 4, 2014 effective date for replacement of the DSM-IV with the DSM-V in the Schedule for Rating Disabilities.  See 80 Fed. Reg. 53, 14308 (Mar. 19, 2015).  The rule specifically states that the update to DSM-IV does not affect claims certified to the Board prior to August 2014, even if such claims are subsequently remanded.  Id.  Therefore, the Veteran should undergo a new examination in order to obtain a medical opinion to determine the Veteran's diagnosis under DSM-IV. 

The Board also notes that the Veteran was diagnosed with major depressive disorder, recurrent.  The VA examiner concluded that her major depressive disorder was not related to her military service but rather to her childhood physical and sexual abuse by her father.  The VA examiner was expressly directed by the Board remand to consider whether there is clear and unmistakable evidence that the Veteran's psychiatric disability preexisted military service and, if it did, whether there is clear and unmistakable evidence that the Veteran's psychiatric disability was not aggravated by service.  The examiner was to provide supporting rationale for his opinion.  Here, the examiner's opinion does not address whether there is clear and unmistakable evidence that the Veteran's psychiatric disability was not aggravated by service.  Unfortunately, the Board's directives were not substantially complied with and another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

In order to rebut the presumption of sound condition, if a disorder demonstrably existed prior to service, VA must show by clear and unmistakable (obvious or manifest) evidence both (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  See 38 C.R.F. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1095-96 (Fed. Cir. 2004).  Thus, when the presumption of sound condition applies, the claimant is not required to establish aggravation by showing that the pre-existing disease or injury increased in severity during service.  Rather, the burden remains with VA to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  See Wagner, 370 F.3d at 1096; see also Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) (observing that "even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness"). 

VA may find a lack of aggravation under 38 U.S.C.S. § 1111 if the clear and unmistakable evidence shows that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096.  If this burden is met, then the Veteran is not entitled to service-connection benefits.  Id.  On the other hand, if the presumption of soundness applies and VA fails to show by clear and unmistakable evidence that the pre-existing condition was not aggravated by active service, then the presumption has not been rebutted.  See id. at 1094.  In that case, the claim will be considered as a normal claim for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id.  In other words, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service.  See id.

The clear and unmistakable evidence standard is a much more formidable evidentiary burden to meet than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003).

The Board notes, that the VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When, however, VA provides an examination, it is required to provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, if the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  See e.g., Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, the VA must, at least, obtain another addendum medical opinion addressing aggravation of the Veteran's psychiatric disability, prior to any further appellate review for the VA to fulfill its duty to the Veteran.

The Board further notes that, because the claim of service connection for her psychiatric disability is being remanded for additional development and because adjudication of this claim may impact adjudication of the claim for a temporary 100 percent rating due to hospitalization for an acquired psychiatric disorder and a TDIU, these claims are inextricably intertwined.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, the Board finds that adjudication of the claim for a temporary 100 percent rating due to hospitalization for an acquired psychiatric disorder and a TDIU must be deferred.

Accordingly, the case is REMANDED for the following action:

1.  Obtain for association with the claims folder, the complete service personnel file for the Veteran.  She should again be informed to report any psychiatric treatment she has had before and after service, to the extent not reported, and records of any treatment should be sought, with the appellant's assistance as needed.

2.  Schedule the Veteran for a VA examination by an examiner who has not previously examined her to determine the etiology of the claimed acquired psychiatric disability to include PTSD and major depressive disorder.  The entire claims file, including this REMAND, must be provided to the examiner for review, and the examination report should reflect such a review was accomplished.  Any clinically indicated testing and/or consultations should be performed.

(a) The examiner should determine whether the Veteran has symptomatology that satisfies the required criteria under DSM-IV for a diagnosis of PTSD. 

(b) If PTSD under DSM-IV is diagnosed, the examiner should indicate the in-service stressor underlying that diagnosis; and should provide an opinion answering the following questions: (1) is the claimed stressor adequate to support a diagnosis of PTSD, and (2) are the Veteran's symptoms related to the claimed stressor?  The claimed stressor is an alleged sexual assault that occurred when she was stationed aboard the U.S.S. Samuel Gompers.

The examiner should review the claims file and determine whether there is evidence of behavior changes or other relevant changes following the claimed sexual assault; and opine as to whether that evidence indicates that the personal assault occurred.  Attention is drawn to Dr. Valentin's June 21, 2013 assessment.  Service personnel records may also be consulted as part of this determination.

(c) If the examiner determines that the evidence does indicate that the personal assault occurred, then the examiner should opine as to whether it is at least as likely as not that the Veteran has PTSD as a result of sexual assault. 

(d) The examiner is requested to provide an opinion as to whether there is clear and unmistakable evidence (obvious, manifest, or undebatable) that a psychiatric disability, including major depressive disorder, existed prior to her entry into her period of active duty.

(e) If the VA examiner determines that the Veteran's psychiatric disability, to include major depressive disorder, clearly and unmistakably pre-existed her military service, the VA examiner must provide an opinion as to whether there is clear and unmistakable evidence (obvious, manifest, or undebatable) that the disability was NOT aggravated to a permanent degree in her service beyond that which would be due to the natural progression of the disability.  

(f) If it is found that there is clear and unmistakable evidence that the Veteran's psychiatric disability existed prior to service AND that there is clear and unmistakable evidence that the condition was NOT aggravated by service, the examiner should clearly indicate the clear and unmistakable evidence supporting his/her conclusions. 

(g) If, however, the examiner cannot clearly and unmistakably determine that the Veteran's disorder pre-existed military service or that any pre-existing condition was not aggravated in service, the examiner must take as conclusive fact that the Veteran was sound on entrance into the military.

(h) After presuming such, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's psychiatric disability, to include major depressive disorder, is related to her military service. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide opinions requested, then he or she shall provide a complete explanation stating why this is so.

3.  Review the examination report(s) to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case (SSOC) and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

